DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment filed on 5/17/21.  Claims 1-3, 5, and 7-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2013/0077551) in view of Bergljung et al. (US 2015/0098425).
Regarding claim 1, Lo teaches a frequency selection method applied to a network side device (base station (BS)) [paragraph 36], comprising:
(DL and UL band pair), wherein the first band set comprises at least one first working band supported by the network side device, and the first working band comprises at least one uplink frequency range (UL band) and at least one downlink frequency range (DL band) (base station determines DL and UL band pair to be assigned) [paragraphs 51, 54-56, 98-99];
broadcasting the first band set so that a terminal determines, according to the first band set, the at least one uplink frequency range and the at least one downlink frequency range included in the first working band supported by the network side device (base station broadcasts information about the assignment of DL and UL bands for one or more cells of base station) [paragraphs 74, 125];
receiving a random access request message sent by the terminal over the first uplink frequency range or a first uplink carrier, wherein, the first uplink frequency range or the first uplink carrier is determined by the network side device or determined by the terminal (base station receives access request via random access channel within UL band after broadcasting DL/UL band assignment) [paragraphs 122-128].
Lo does not explicitly teach the method further comprises: acquiring terminal band indication information sent by the terminal, wherein, the terminal band indication information comprises a second band set, the second band set comprises at least one second working band supported by the terminal, and the second working band comprises at least one uplink frequency range and at least one downlink frequency range; determining an uplink frequency range supported by both the network side device and the terminal according to the first band set and the second band set; and determining a second uplink frequency range or a second uplink carrier from the uplink frequency range supported by both the network side device and the terminal.  In an analogous prior art reference.
In an analogous prior reference, Bergljung teaches:
acquiring terminal band indication information (capability information) sent by the terminal (wireless device), wherein, the terminal band indication information comprises a second band set, the (frequency bands supported by the wireless device), and the second working band comprises at least one uplink frequency range (uplink band) and at least one downlink frequency range (downlink band) (frequency bands have corresponding downlink and uplink bands) (BS obtains capability information which includes frequency bands supported by the wireless device which include corresponding uplink and downlink bands) [paragraphs 45-46, 49];
determining an uplink frequency range (frequency bands) supported by both the network side device (BS) and the terminal according to the first band set and the second band set (BS determines frequency bands supported by both the BS and wireless device) [paragraphs 47, 50]; and
determining a second uplink frequency range (frequency band supported by the wireless device that overlaps the frequency band supported by the BS) or a second uplink carrier from the uplink frequency range supported by both the network side device and the terminal (BS identifies and overlap between a frequency band supported by the BS and a frequency band supported by the wireless device) [paragraphs 47-48, 50].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lo to allow the method to further comprise:  acquiring terminal band indication information sent by the terminal, wherein, the terminal band indication information comprises a second band set, the second band set comprises at least one second working band supported by the terminal, and the second working band comprises at least one uplink frequency range and at least one downlink frequency range; determining an uplink frequency range supported by both the network side device and the terminal according to the first band set and the second band set; and determining a second uplink frequency range or a second uplink carrier from the uplink frequency range supported by both the network side device and the terminal, as taught by 
Regarding claim 2, Lo teaches the method according to claim 1, wherein, the broadcasting the first band set comprises:
determining a target downlink frequency range from the first band set (base station determines DL band to be assigned) [paragraph 98-99]; and
broadcasting the first band set over the target downlink frequency range (base station broadcasts periodic signal to signify DL band it is currently using) [paragraph 76].
Regarding claim 3, Lo teaches the method according to claim 2, wherein, the target downlink frequency range is configured by a network management system (control server) or the network side device according to network coverage capability of carriers in respective down link frequency ranges (transmit power level) within the first band set (DL and UL bands may be assigned by a control server or a base station based on transmit power levels which is associated with a “network coverage capability” of the base station since transmit power is directly related to how much coverage the base station can provide) [paragraphs 98-100]; and/or
the target downlink frequency range is configured by the network management system or the network side device according to load status of carriers (capacity load) in respective down link frequency ranges within the first band set [paragraph 87].
Regarding claim 4, Lo teaches the method according to claim 1, wherein, the method further comprises performing the following step after the broadcasting the first band set:
receiving a random access request message sent by the terminal over the first uplink frequency range or a first uplink carrier, wherein, the first uplink frequency range or the first uplink carrier is determined by the network side device or determined by the terminal (base station receives access 
Regarding claim 5, Lo teaches the method according to claim 1, further comprising
broadcasting an uplink band indication message, so that the terminal determines the first uplink frequency range or the first uplink carrier according to the uplink band indication message, wherein, the uplink band indication message is configured for indicating the first uplink frequency range or indicating a center frequency and a bandwidth of the first uplink carrier (base station broadcasts information about the assignment of DL and UL bands for one or more cells of base station) [paragraphs 74, 125].
Regarding claim 7, Lo and Bergljung in combination teaches the method according to claim 1, wherein, the acquiring the terminal band indication information comprises:
receiving the terminal band indication information sent by the terminal over the first uplink frequency range or the first uplink carrier; or acquiring the terminal band indication information from a network management device (in the relied upon combination of Lo and Bergljung, the mobile station of Lo is modified to send capability information, as taught by Bergljung, in the access request via the random access channel within the UL band).
Claims 19 and 20 recite similar subject matter as claim 1 and are therefore rejected on the same basis.

Allowable Subject Matter
Claims 8-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T HUYNH/Primary Examiner, Art Unit 2647